Citation Nr: 1215104	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-20 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disorder, claimed as arthritis.

2.  Entitlement to a rating in excess of 10 percent for the residuals of an injury to the right acromioclavicular joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1994.  

This case was previously before the Board of Veterans' Appeals (Board) in October 2011, at which time, it was remanded so that the Veteran could have a hearing at the RO, before a member of the Board.  In March 2012, the Veteran had that hearing before the undersigned.  Thereafter, the case was returned to the Board for further appellate action.

After reviewing the record, the Board is of the opinion that additional development of the record is warranted with respect to the issue of entitlement to a rating in excess of 10 percent for the residuals of an injury to the right acromioclavicular joint.  Therefore, that issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 1998, the Board denied service connection for a bilateral knee disorder, claimed as arthritis.  

2.  With respect to the Veteran's claim of entitlement to service connection for a bilateral knee disorder, evidence associated with the record since the Board's May 1998 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claims of entitlement to service connection for a bilateral knee disorder claimed as arthritis. 


CONCLUSIONS OF LAW

New and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for a bilateral knee disorder, claimed as arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for a bilateral knee disorder, claimed as arthritis.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that VA has met that duty.

A review of the record discloses that this is not the Veteran's first claim of entitlement to service connection for a bilateral knee disorder.  That claim was initially denied by the RO in May 1995.  In a May 1998 decision, the Board also denied service connection for the disorder.  The Veteran has since filed an application to reopen his claim of entitlement to service connection for a bilateral knee disorder.  

Following the receipt of the Veteran's application to reopen his claim of entitlement to service connection for a bilateral knee disorder, VA notified him of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  VA also informed him of the bases for the prior denial and advised him of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In developing this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records and reports reflecting his treatment by VA from October 1995 through December 2011; the transcript of an October 1995 hearing at the RO before a VA Hearing Officer; the report of a November 1995 VA examination; and the transcript of the Veteran's January 2012 hearing before the undersigned.  

With respect to the issue of entitlement to service connection for a bilateral knee disorder, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  The Board points out that the Veteran is not entitled to a VA examination or opinion unless and until the claim has been reopened.  Accordingly, the Board will proceed to determine whether or not new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a bilateral knee disorder, claimed as arthritis.

Analysis

Service connection connotes many factors but basically it means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2011). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as arthritis (degenerative joint disease), service connection may be presumed when such disabilities are shown to a degree of 10 percent or more within one year of the Veteran's separation from active duty.  38 U.S.C.A. § 1101, 1112 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307 (2011).  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In May 1998, when the Board denied the Veteran's claim of entitlement to service connection for a bilateral knee disorder, the evidence on file consisted of the Veteran's service treatment records; the transcript of an October 1995 RO hearing before a VA Hearing Officer, and the report of a November 1995 VA examination.  The service treatment records showed that at the time he entered service, the Veteran did not have any complaints or clinical findings of a disorder of either knee.  In service in February 1980, the Veteran complained of right knee pain, particularly when climbing stairs.  The diagnosis was osteomalacia of the patella.  During his February 1993 service retirement examination, the Veteran denied that he then had, or had ever had, a trick or locked knee.  On examination his knees were found to be normal.  In November 1993, the Veteran complained of bilateral knee pain, greater on the right than the left.  The diagnosis was nonspecific arthritis.  

During his October 1995 hearing at the RO, the Veteran testified that his knee pain in service had been mitigated by the effects of medication which he took for a right shoulder disorder.  He stated that absent such medication, he would have complained of knee pain more frequently.  

In view of the inservice reports of a bilateral knee disorder, VA examined the Veteran in November 1995 to determine the nature and etiology of any knee disorder found to be present.  The examination was negative for any objective findings of a chronic, identifiable knee disorder, and the diagnosis was a history of chronic intermittent knee pain, bilaterally, greater on the right than the left.  In this regard, X-rays were negative for any bone or joint disease in either of the Veteran's knees.  

Absent a chronic, identifiable disorder in either knee, the Veteran could not meet the criteria for service connection.  Accordingly, the Board denied entitlement to service connection for such disorder.  As noted above, that decision became final.  The Veteran now requests that that claim be reopened. 

Generally, a claim which has been denied by the Board may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the Veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Evidence added to the record since the Board's May 1998 decision consists of records reflecting the Veteran's VA treatment from December 1999 through December 2011 and the transcript of the Veteran's January 2012 hearing before the undersigned.  Although such evidence is new in the sense that it has not previously been before the VA, it is not material as it does not fill the deficits in the evidence which existed at the time of the prior denial.  VA treatment records do show that the Veteran was treated for crepitus in his knees in December 2004 and June 2008, and in December 2004, there was a diagnosis degenerative joint disease.  However, X-rays taken in April 1998 and November 2011 were negative for findings of a disorder in either knee, including degenerative joint disease or arthritis.  Moreover, during his January 2012 hearing, he acknowledged that no one had actually identified the presence of any chronic disorder in either knee.  Indeed, during the Veteran's January 2012 hearing, the Veteran raised no arguments or theories of the case which had not been raised at the time of the May 1998 Board decision.  

Even when considered with the evidence previously of record, the additional evidence does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a disorder of either knee.  The additional evidence remains negative for a chronic identifiable knee disorder, and the Veteran remains unable to meet the criteria for service connection.  As such the additional evidence is not new and material, and, therefore, it is not sufficient to reopen the claim.  Accordingly, a reopening of the claim is not warranted, and no further development will be taken.  To that extent, the appeal is denied.  


ORDER

New and material evidence not having been presented, the request to reopen the claim of entitlement to service connection for a bilateral knee disorder, claimed as arthritis, is denied.  


REMAND

The Veteran also seeks entitlement to a rating in excess of 10 percent for his service-connected residuals of an injury to the right acromioclavicular joint.  

During his January 2012 hearing, the Veteran testified that his service-connected residuals of an injury to the right acromioclavicular joint had gotten worse.  He noted that during his last VA examination in August 2007, he had been able to raise his right arm to shoulder level without pain.  He stated that since that time, however, he had been unable to raise his arm to shoulder level without pain.  He also noted that such residuals had made it increasingly difficult for him to run his small farm.  Therefore, he maintained that a schedular rating in excess of 10 percent was warranted.  

In addition to the foregoing, the Veteran noted that in July 2009, he had required a subacromial injection in his right shoulder and that it had been effective for five months.  In March 2010, the Veteran requested additional injections, and he discussed the possibility of future injections with the VA Physical Medicine and Rehabilitation Service.  The Veteran testified that he had additional records of treatment at the Dallas VA Medical Center, including an appointment with his primary care physician in January 2012.  Such records could well be relevant to the Veteran's appeal.  

In light of the reported increase in symptomatology and the fact that the Veteran's last VA examination was almost five years ago, additional development of the record is warranted with respect to the Veteran's claim for a rating in excess of 10 percent for his service-connected residuals of an injury to the right acromioclavicular joint.  Accordingly, the case is remanded for the following actions:  

1.  Request the records reflecting the Veteran's treatment since November 2011 directly from the Dallas VA Medical Center.  Such records should include, but are not limited to, daily clinical records, discharge summaries, consultation reports, X-ray reports, laboratory studies, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

2.  When the actions requested in paragraph 1 have been completed, schedule the Veteran for an orthopedic examination to determine the extent of impairment attributable to his service-connection residuals of an injury to the right acromioclavicular joint.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

In evaluating the extent of impairment attributable to the Veteran's service-connection residuals of an injury to the right acromioclavicular joint, the examiner must consider the range of the motion of the Veteran's right shoulder, as well as factors affecting the functional loss of the Veteran's right shoulder such as a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.   Consideration must also be given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the Veteran's ordinary activity, including his employment.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2011). 

3.  When the actions requested in paragraphs 1 and 2 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to a rating in excess of 10 percent for the service-connected residuals of an injury to the right acromioclavicular joint.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


